Citation Nr: 1302616	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-01 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bursitis of the right shoulder (claimed as a collar bone and right shoulder injury).  

2.  Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to service-connected right ankle tendonitis.  

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right ankle tendonitis.  

4.  Entitlement to service connection for sciatica of the right leg, to include as secondary to service-connected right ankle tendonitis.  

5.  Entitlement to service connection for sciatica of the left leg, to include as secondary to service-connected right ankle tendonitis.  

6.  Entitlement to service connection for a left shoulder fracture, to include as secondary to service-connected right ankle tendonitis.  

7.  Entitlement to service connection for patellofemoral syndrome of the right knee, to include as secondary to service-connected right ankle tendonitis.  

8.  Entitlement to an initial disability evaluation in excess of 10 percent for a scar of the right thigh with superficial sensory peripheral neuropathy.  

9.  Entitlement to an initial disability evaluation in excess of 30 percent for depression.

10.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to March 1982 and from February 1983 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.   

The Veteran appeared at a hearing before a local hearing officer at the RO in March 2010 and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in October 2012.  Transcripts of the hearings are of record.  

The issues of entitlement to service connection for degenerative joint disease of the left knee; a lumbar spine disorder; sciatica of the right leg; sciatica of the left leg; a left shoulder fracture; and patellofemoral syndrome of the right knee, as well as the issues of increased initial disability evaluations for a scar of the right thigh with superficial sensory peripheral neuropathy and depression, along with the claim for a TDIU are remanded to the RO.  VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

The weight of the competent, probative and credible evidence does not demonstrate that a current right shoulder disorder is not of service origin. 


CONCLUSION OF LAW

A right shoulder disorder, to include bursitis, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the appellant's status has been substantiated.  The Board observes that in July 2006 and May 2007 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided notice as to the effective date and disability rating criteria in the July 2006 and May 2007 letters.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available service treatment records have been obtained.  The Board notes that while the Veteran testified as to continuing to receive treatment at the Clarksburg VA Medical Center (MC) for some claimed disabilities at the time of his October 2012 hearing, and that a review of "Virtual VA" did not reveal up-to-date treatment records; as it relates to the claim of service connection for a right shoulder disorder, the Board notes that the Veteran testified that the treating VA physicians had not rendered any types of opinions as to the etiology of any of his claimed disorders, including his right shoulder disorder.  As such, any additionally obtained VA treatment records, by the Veteran's own testimony, would not contain any opinion as to the etiology of the Veteran's claimed right shoulder disorder.  The record already contains evidence regarding the current right shoulder disability and on the basis of the Veteran's testimony it is evident that any additional VA records regarding the right shoulder would not contain any pertinent evidence regarding necessary to substantiate the claim and no further development is necessary.  See 38 C.F.R. § 3.159.

The Board further notes that the Veteran was afforded a VA examination in conjunction with his claim for a right shoulder disorder in August 2007 and that the VA examiner provided an opinion as to the relationship of any current right shoulder disorder to the Veteran's period of service along with rationale to support her opinion.  The results from this examination are sufficient in order to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous VA and private treatment records.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney and through his testimony at two separate hearings, including the October 2012 hearing before the undersigned Veterans Law Judge.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim


Right Shoulder Disorder, to include Bursitis

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if they had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records reveals that he was seen in February 1983 for a right shoulder contusion after being struck from a falling tent frame.  Tenderness was noted above the superior border of the right scapula, with a skin abrasion being reported in that area.  X-rays revealed no fracture.  A diagnosis of a right shoulder contusion was rendered at that time.  The Veteran was given a temporary profile for 72 hours.  

In April 1983, the Veteran was seen at Camden Clark Memorial Hospital following an automobile accident.  He was noted to have sustained a right A/C separation along with abrasions and contusions of the right clavicle.  The Veteran was given a sling for the right shoulder.  

The following day, the Veteran was seen with complaints of right shoulder pain following an automobile accident the previous day.  It was noted that the Veteran had been told that he had sustained a 3rd degree A/C separation of the right shoulder.  Tenderness was present but there was no deformity.  There did not appear to be any increase in space in the A/C joint.  The pain was noted to be in the trapezius.  It was indicated that the Veteran should continue to use the shoulder immobilizer for the next week.  

At the time of a May 1983 follow-up visit, the Veteran was noted to have restricted extension.  He was also found to have a right supraspinatus trigger point.  Restriction was reported when reaching across the chest.  The Veteran did not have pain when reaching behind his head or behind his back.  At the time of a May 24, 1983, visit, the Veteran was noted to be having no shoulder problems.  The examiner indicated that the pain had resolved.  

On a December 1983 report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had any broken bones; arthritis, rheumatism, or bursitis; bone, joint or other deformity; or a painful or "trick" shoulder or elbow.  In the "note" section of the report, it was indicated that the Veteran had no significant medical history.  At the time of a December 1983 inservice examination, normal findings were reported for the upper extremities.  There was no indication of shoulder problems in the "notes" section of the examination report.  
There were no further complaints or findings of right shoulder problems reported for the remainder of the Veteran's period of service.  

There are also no objective medical findings of right shoulder problems in the years immediately following service.  In March 2003, the Veteran was seen with complaints of right shoulder pain following a fall in the deli area where he was slipped when some water was left on the floor.  The Veteran complained of pain and soreness in the right shoulder.  He reported that he had tried to catch himself with his right arm.  The Veteran indicated that he had had the right shoulder pain for approximately eight weeks in a May 2003 physical therapy report.  He was noted to have right shoulder impingement tendonitis with a questionable labral tear being reported on MRI testing.  

In conjunction with his claim, the Veteran was afforded a VA examination in August 2007.  At the time of the examination, the Veteran reported being hit on the head by a falling tent pole in the 1980s.  He stated that it was his belief that the falling tent pole had caused his shoulder problems.  The examiner noted the February 1983 tent pole incident and the April 1983 automobile accident in the Veteran's service treatment records.  She observed that a May 24, 1983 physical therapy record indicated that the shoulder pain had resolved.  

Following examination, a diagnosis of right shoulder bursitis was rendered.  The examiner indicated that the Veteran's right shoulder bursitis was not caused by or the result of his military service.  She observed that his service records revealed that his shoulder pain resolved in 1983 and that there was no evidence of a continuation of pain from military service.  

At his March 2010 hearing, the Veteran testified as to the automobile accident and the tent falling on his shoulder.  He reported that following the auto accident his arm was placed in a sling and he was placed on light duty.  He stated that he was told that he had broken the collar bone.  He reported still having numbness and tingling in his fingers.  As to the tent incident, the Veteran stated that the tent hit him on the head and came down his right shoulder.  He noted that it forced him down to the ground.  The Veteran reported that he still had tenderness of the shoulder in the same spot where it had been injured in service.  

At his October 2012 hearing, the Veteran again reported that a tent pole fell on him, breaking his collarbone and dislocating his shoulder.  He stated that he had problems with his right shoulder and had been diagnosed with pinched nerves between C4,5,6, and had lost a lot of strength in his right arm.  The Veteran stated that he had always had pain in the right shoulder following the accident.  

Service treatment records clearly show that the Veteran was seen for two separate incidents involving his right shoulder, initially following a tent pole falling on him in February 1983 and then after an automobile accident in April 1983.  However, after those incidents, there is evidence of normal findings for the upper extremities at the time of a December 1983 examination, and the Veteran checking the "no" boxes when asked if he had or had ever had problems with his shoulder on a December 1983 report of medical history.  There were also no findings of right shoulder problems in subsequent service treatment records.  As such, the service treatment records do not demonstrate symptoms of a chronic shoulder disability in service.

The record is also devoid of any objective complaints or findings of right shoulder problems in the years immediately following service.  The Veteran has not indicated that there are outstanding medical records which would demonstrate a showing of continuous treatment for shoulder problems for the time period from his period of service through the first objective medical findings of shoulder problems in March 2003.  The Board notes that the Veteran reported having shoulder problems following a fall at work in March 2003.  Evidence of record reveals that the Veteran was treated for a period of time for shoulder problems following this incident.  Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report shoulder symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not sufficiently credible to establish that the right shoulder problems he experienced in service had continued since that time. 

The service treatment records shows that the Veteran was treated for right shoulder problems on several occasions during service.  However, at the time of a December 1983 examination, normal findings were reported for the upper extremities.  Not only that, the Veteran specifically denied any shoulder problems on his December 1983 report of medical history.  Additionally, there are no complaints or findings of right shoulder problems during the remainder of the Veteran's period of service and there is no evidence of subsequent treatment until the early 2003, resulting from an at work injury.  It is not consistent that the Veteran would have been experiencing shoulder problems but would at the same time deny any shoulder problems on his report of medical history and would not complain of shoulder problems at the time of his December 1983 examination.  As such, the Board finds that the Veteran's denials during his period of service, the lack of additional inservice complaints, the absence of treatment following his period of service, and the absence of the Veteran's reporting difficulties with his shoulder prior to the March 2003 injury in records prepared in conjunction with the at work injury, are more probative than are his assertions voiced over decades later and in connection with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since service, while competent, is nonetheless not credible.  Moreover, treatment records which have been associated with the claims folder make no reference to any report, complaints, or findings of shoulder problems until the early 2000's, many years following his period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.  The Board finds the Veteran's earlier statements to be of greater probative value than more recent statements that he has had a right shoulder disability since 1983.  

As it relates to the statements from the Veteran asserting a nexus between his current right shoulder disorder and his period of active service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The only opinion of record is a negative opinion.  The August 2007 VA examiner, following a comprehensive review of the claims folder and a thorough examination of the Veteran indicated that the Veteran's right shoulder bursitis was not related to his period of service.  She provided detailed rationale for her opinion.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

The August 2007 VA examiner reviewed the Veteran's entire claims file, which at the time included his service treatment records, VA treatment records and records from private physicians.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a right shoulder disorder and the doctrine of reasonable doubt is not for application, therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right shoulder disorder, to include bursitis, is denied.  


REMAND

As it relates to the claims for increased evaluations for depression and a scar of the right thigh with superficial sensory peripheral neuropathy, the Board notes that at the time of his October 2012 hearing, the Veteran testified that the symptomatology associated with each of these disabilities had increased in severity.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA examinations to determine the severity of the claimed disabilities are warranted.

As it relates to the claims of service connection for degenerative joint disease of the left knee, a lumbar spine disorder, sciatica of the right leg, sciatica of the left leg, and patellofemoral syndrome of the right knee, the Board notes that the Veteran has claimed these disorders are secondary to his service-connected right ankle tendonitis.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Following an April 2010 VA examination, the examiner indicated that as to the lumbar spine disorder, she could not resolve the issue of whether the lumbar spine degenerative disc was due to or the result of the service-connected right ankle disorder without resort to speculation.  She did observe that the Veteran had a documented history of an antalgic gait and favored his right side.  The examiner also noted that she could not render an opinion as to whether the Veteran's right or left knee disorders were related or due to his service-connected right ankle tendonitis without resort to speculation.  She again noted the Veteran's antalgic gait.  

In an August 2010 addendum report, the VA examiner indicated that the Veteran's left knee patellofemoral pain syndrome was not caused by or a result of his service-connected right ankle disorder.  The examiner also indicated that the Veteran's right knee patellofemoral syndrome and lumbar spine degenerative disc disease were not caused by or the result of his service-connected right ankle disorder.  While the examiner provided rationale for each of the opinions, she did not address the question of aggravation of any of the claimed disabilities by the service-connected right ankle disorder.  The Board notes that any adjudication must be determined based upon independent medical judgment, rather than the superimposed judgment of the adjudicator, and in this case, there is inadequate medical opinion in the file to answer some of the pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As it relates to the issue of service connection for a left shoulder fracture, the Veteran has indicated that he sustained a fractured left shoulder as a result of his right ankle giving out on him causing him to fall on his left shoulder resulting in a fracture of the shoulder.  The Board notes that treatment records associated with the claims folder reveal that at the time of the accident, the Veteran reported falling when his left knee gave out on him.  As noted above, the Veteran is seeking service connection for a left knee disorder as a result of his service-connected right ankle disorder.  As such, if service connection is granted for the left knee as secondary to the service-connected right ankle disorder, service connection for the left shoulder disorder would possibly be warranted as secondary to the left knee disorder.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The same rationale applies to the claims of sciatica and their possible relationship to the lumbosacral spine disorder.  

As it relates to all remaining issues, especially the claims for increased evaluations, the Veteran, at the time of his October 2012 hearing, indicated that he was still receiving treatment at the Clarksburg VA Medical Center (MC).  The Board notes that the last VA treatment records which have been associated with the claims folder date back to August 2010.  A review of the Veteran's Virtual VA electronic folder also does not contain any VA treatment records subsequent to August 2010.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998). 

As the outcome of the Veteran's TDIU claim might be impacted by the outcome of the service connection and increased ratings claims referred to above, the claim for a TDIU rating must also be remanded to the AOJ in accordance with Harris. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment from Clarksburg VAMC from October 2010 to the present. 

2.  The Veteran should be afforded a VA psychiatric examination to determine the severity of his depression.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner should note such review in the report.  If there are other psychiatric disorders found, in addition to depression, the examiner should reconcile the diagnoses and specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be so indicated.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected depression or other psychiatric disability that the examiner finds is related to depression.  The examiner must be informed that service connection is not in effect for PTSD.  It is imperative that the examiner include an explanation of the GAF score provided.  The examiner is also requested to discuss the impact the Veteran's depression has on his employability and to indicate whether it prevents him from obtaining and maintaining employment. 

3.  The Veteran should be scheduled for a VA examination to determine the severity of his right thigh scar with superficial sensory peripheral neuropathy.  The claims folder must be made available for review by the examiner.  In addition to reporting on the appearance of the scar and any resulting residuals, to include any muscle damage, the examiner should comment on whether the scar is adherent to the underlying tissue and whether the scar residuals result in any neurological impairment.  If neurological impairment is found to be present, the examiner should identify the nerves affected and whether the impairment is mild, moderate, or severe in nature.  A rationale is requested for any opinion that is rendered. 

4.  If available return the claims folder to the examiner who conducted the April 2010 VA examination and provided the August 2010 VA addendum report concerning the etiology of the lumbosacral spine, left knee, and right knee disorders.  Following a complete review of the claims folder, the examiner is requested to render an opinion as to whether the Veteran's service-connected right ankle tendonitis aggravated (permanently worsened) his left knee, right knee, or lumbosacral spine disorders.  Complete detailed rationale is requested for an opinion that is rendered.  

If the examiner is not available, the Veteran should be afforded a VA examination to determine the nature and etiology of any current lumbosacral spine disorder, right and left leg sciatica, and any left or right knee disorder.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file and note such review. 

All indicated tests and studies should be performed and all findings must be reported in detail.  If any claimed disorders are found, the examiner must offer an opinion as to whether it is at least as likely as not (e.g. a 50 percent or greater probability) that the diagnosed disorders are etiologically related to the Veteran's period of active service.  If not, is it at least as likely as not that the service-connected right ankle tendonitis caused or aggravated (permanently  worsened) any current lumbosacral spine disorder, left or right leg sciatica, or left or right knee disorder?  The examiner should provide detailed rationale for these opinions. 

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the above development, readjudicate the remaining claims.  If the disposition remains unfavorable, furnish the Veteran's attorney with a supplemental statement of the case (SSOC), and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


